GULOTTA, Judge
(concurring).
I concur with the result. It is my opinion that the office of police juror is a ward office. Although a police juror is elected from a district, historically, a police juror has been regarded as a ward office holder. Both counsel acknowledge in oral argument that the geographical limits of the district are the same as the geographical limits of the ward.
Further support for allowing defendant to qualify is found in LSA-R.S. 18:394.-1(c) which provides that 25 signatures are required for ward officers and “for any other office not otherwise provided for herein.” A police juror is not provided for in the above statute.